            Case 1:20-cr-00711-JAP Document 44 Filed 08/12/20 Page 1 of 11



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


    UNITED STATES OF AMERICA,

         Plaintiff,                                                                        Cr. No. 20-711 JAP

    v.

    ROBERT E. HOOD,

         Defendant.


                               MEMORANDUM OPINION AND ORDER

         On February 26, 2020, a federal grand jury charged Defendant Robert E. Hood in a one-

count indictment with being a felon in possession of a firearm and ammunition in violation of

18 U.S.C. §§ 922(g)(1) and 924.1 Defendant seeks to suppress the firearm and ammunition upon

which that charge is based as the fruits of an unlawful search.2 For the reasons below, the Court

will deny Defendant’s Motion.

                                                BACKGROUND3

         Defendant is a convicted felon. Hr’g Tr. at 4:18–19.4 On March 21, 2019, the New Mexico

Adult Parole Board approved Defendant for release on parole. See CERTIFICATE OF PAROLE

(Doc. 40-1). At that time, the Parole Board set Defendant’s parole to expire on February 13,

2020. Id.




1
  See INDICTMENT (Doc. 14).
2
  See MOTION TO SUPPRESS EVIDENCE (“Motion”) (Doc. 38). The Motion is fully briefed. See UNITED STATES’
RESPONSE IN OPPOSITION TO THE DEFENDANT’S MOTION TO SUPPRESS EVIDENCE FILED ON JULY
17, 2020 (Doc. 40); DEFENDANT’S REPLY TO THE GOVERNMENT’S RESPONSE TO HIS MOTION TO
SUPPRESS EVIDENCE (Doc. 41).
3
  The following section constitutes the Court’s essential findings of fact under Federal Rule of Criminal Procedure 12(d).
4
  This MEMORANDUM OPINION AND ORDER cites to the court reporter’s unofficial transcript. All page and line
citations are subject to change on the official, edited transcript.
            Case 1:20-cr-00711-JAP Document 44 Filed 08/12/20 Page 2 of 11



         On April 29, 2019, Probation/Parole Division (“PPD”) Officer Cassandra Baca was

assigned to supervise Defendant. Hr’g Tr. at 4:12. Officer Baca has over eight years of experience

as a PPD officer. Id. at 3:22. During her tenure, she has supervised close to 1,000 parolees and

probationers. Id. at 3:23–25.

         The Certificate of Parole contains Defendant’s conditions of parole. Id. at 5:11–17. One of

the standard conditions stated that Defendant “will not illegally possess, use, or sell any narcotic

drugs, controlled or synthetic substance, or drug paraphernalia.” Doc. 40-1 at 2. Defendant was

similarly prohibited from possessing any firearms, ammunition, or other deadly weapons. Id.

Another condition provided that Defendant “will permit [his] Parole Officer or Corrections

officials to visit [him] at all reasonable times, places, and will submit to reasonable warrantless

searches per New Mexico Corrections Department policy.” Id. at 2. On April 29, 2019, Defendant

signed the Certificate of Parole, acknowledging these conditions and others. Id.5

         Shortly after Officer Baca was assigned to supervise Defendant, Defendant advised her of

his concerns about his parole expiration date. Hr’g Tr. at 24:5–12. With those concerns in mind,

on May 14, 2019, Officer Baca confirmed with Offender Management Services staff manager

Denise Chavez that Defendant’s parole expiration date was indeed February 13, 2020. See EMAIL

CORRESPONDENCE (Doc. 40-3 at 1).6 Officer Baca communicated that information to

Defendant. Hr’g Tr. at 25:6–8.

         On December 23, 2019, Officer Baca, along with three other PPD officers, visited

Defendant’s residence. See NEW MEXICO CORRECTIONS DEPARTMENT REPORT

(Doc. 38-4). At that time, the officers had been conducting random field visits. Hr’g Tr. at 11:22.


5
  Additionally, Officer Baca and an intake officer both separately advised Defendant of his conditions of parole. Hr’g
Tr. at 10–17.
6
  Notably, as a PPD officer, Officer Baca does not calculate or determine parole expiration dates. See Hr’g Tr. at 36:17–
25, 37:7–8. That is the responsibility of Offender Management Services and the Parole Board. Id. at 36:19–20.
                                                           2
          Case 1:20-cr-00711-JAP Document 44 Filed 08/12/20 Page 3 of 11



Officer Baca had no reason to suspect that Defendant had violated any laws or the terms of his

parole. Id. at 11:23–25, 12:1.

       When they arrived at Defendant’s residence, Officer Baca noticed that Defendant’s vehicle

was parked outside. Id. at 12:3–4. She proceeded to knock several times on Defendant’s door. See

Doc. 38-4. A few minutes later, Defendant came to the door and the officers entered his residence.

Hr’g Tr. at 12:6–9. Once inside, Officer Baca noticed a woman she did not recognize sitting on

the couch. Id. at 12:11–12. Officer Baca asked Defendant to take a seat on the couch next to the

woman, and he complied. Id. at 29:2–7. Officer Baca then asked the woman for her identification.

Id. at 29:11–12. The woman gave Officer Baca a fake name. Id. at 29:13–14. On Officer Baca’s

prompting, Defendant explained that the woman was homeless and pregnant. Id. at 12:16.

Defendant had purportedly felt sorry for her and invited her to stay with him. Id. at 12:16–17.

Defendant further explained that his girlfriend was also present. Id. at 12:19–20. Officer Baca

walked to the bedroom and asked Defendant’s girlfriend to join them in the living room. Id.

at 12:24–25.

       While in the living room, Officer Baca noticed a small baggie containing a white residue

on the couch between the unidentified woman and Defendant. Id. at 13:12–13. Having seen

methamphetamines on approximately 100 other occasions, Officer Baca believed with high

certainty that the white substance in the baggie was methamphetamines. Id. at 13:20–21, 14:1, 4.

Defendant denied having any knowledge of the baggie, yet he admitted to getting high off

methamphetamines a few days before. Id. at 14:11–14.

       Officer Baca and another officer then conducted a search of Defendant’s bedroom. Id.

at 15:24. While in the bedroom, the officers found a loaded firearm tucked between the mattress

and box spring. Id. at 15:24–25, 16:1–3. Office Baca then placed Defendant in mechanical

restraints and called law enforcement to the residence. Id. at 16:9, 16.
                                                  3
            Case 1:20-cr-00711-JAP Document 44 Filed 08/12/20 Page 4 of 11



        On February 3, 2020, the New Mexico Adult Parole Board retroactively changed the

expiration date of Defendant’s parole from February 13, 2020, to December 13, 2019. See

CERTIFICATE OF PAROLE DISCHARGE (Doc. 38-2).7 Officer Baca did not discover that

retroactive change until about six months after the change. See Hr’g Tr. at 16:18 – 22 (explaining

that she was not aware of the change until several weeks before the Court’s August 6, 2020,

hearing). During her eight-and-a-half years as a PPD Officer, Officer Baca had “never had this

[retroactive change] happen before.” Id. at 37:21. She testified that she had no way of knowing

that the Parole Board would retroactively modify Defendant’s parole end date. Id. at 39:11–14.

But despite that peculiarity, Officer Baca testified that Defendant’s parole did in fact end on

December 13, 2020. Id. at 37:12–14.

                                                 STANDARD

        Under the Fourth Amendment, “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures, shall not be violated.” U.S.

Const. amend. IV. “The basic purpose of this Amendment, as recognized in countless decisions of

th[e Supreme] Court, is to safeguard the privacy and security of individuals against arbitrary

invasions by government officials.” Camara v. Mun. Ct. of City & Cty. of S.F., 387 U.S. 523, 528

(1967). To effectuate this basic purpose, the Supreme Court “establish[ed] an exclusionary rule

that, when applicable, forbids the use of improperly obtained evidence at trial.” Herring v. United

States, 555 U.S. 135, 139 (2009).

        Generally, the protections of the Fourth Amendment attach when there exists “official

intrusion into that private sphere.” Carpenter v. United States, 138 S. Ct. 2206, 2213 (2018). That



7
 At the August 6, 2020, hearing, neither party presented any evidence explaining why the New Mexico Adult Parole
Board retroactively modified Defendant’s parole expiration date. Although Defendant suggested that he had accrued
good time credits that would account for the change, see Hr’g Tr. 19:9–15, the Court heard no evidence to that effect.
                                                          4
            Case 1:20-cr-00711-JAP Document 44 Filed 08/12/20 Page 5 of 11



situation “generally qualifies as a search and requires a warrant supported by probable cause.” Id.

But “[t]he Supreme Court has recognized two exceptions to the Fourth Amendment’s warrant

requirement in the parolee/probationer context[.]” United States v. Mathews, 928 F.3d 968, 975

(10th Cir. 2019), cert. denied, 140 S. Ct. 460, 205 L. Ed. 2d 285 (2019). Relevant here is the

“totality-of-the-circumstances exception,” which “authorizes warrantless searches without

probable cause (or even reasonable suspicion) by police officers with no responsibility for parolees

or probationers when the totality of the circumstances renders the search reasonable.” United

States v. Warren, 566 F.3d 1211, 1216 (10th Cir. 2009) (citing Samson v. California, 547 U.S. 843

(2006); United States v. Knights, 534 U.S. 112 (2001)).

       “The totality-of-the-circumstances ‘exception is predicated on (1) the reduced (or absent)

expectation of privacy . . . for probationers and parolees and (2) the needs of law enforcement.’”

Mathews, 928 F.3d at 976 (quoting Warren, 566 F.3d at 1216). “[W]hen the terms of a parolee’s

parole allow officers to search his person or effects with something less than probable cause, the

parolee’s reasonable expectation of privacy is significantly diminished.” United States v.

Pacheco, 884 F.3d 1031, 1041 (10th Cir. 2018) (internal quotation marks omitted). The Court must

“balance this significantly diminished expectation of privacy against the government’s interest in

apprehending violators of the criminal law.” Mathews, 928 F.3d at 976 (quoting Pacheo, 884 F.3d

at 1041).

       “As a general matter, a search of a parolee or probationer ‘authorized by state law’ satisfies

the totality-of-circumstances exception.” Mathews, 928 F.3d at 976 (quoting United States v.

Mabry, 728 F.3d 1163, 1167 (10th Cir. 2013)). A defendant’s “own parole agreement and the state

regulations applicable to his case” determine whether a search of a parolee is authorized by state

law. Freeman, 479 F.3d at 748. Accordingly, “[p]arolee searches are . . . example[s] of the rare


                                                  5
           Case 1:20-cr-00711-JAP Document 44 Filed 08/12/20 Page 6 of 11



instance in which the contours of a federal constitutional right are determined, in part, by the

content of state law.” Mathews, 928 F.3d at 976 (quoting Mabry, 728 F.3d at 747–48).

        Under New Mexico law a warrantless search of a parolee must be supported by reasonable

suspicion of parole violations. See State v. Baca, 90 P.3d 509, 522 (N.M. 2004). “Reasonable

suspicion is a less demanding standard than probable cause.” United States v. Mabry, 728 F.3d

1163, 1167 (10th Cir. 2013) (quoting United States v. Tucker, 305 F.3d 1193, 1200 (10th

Cir. 2002)). It requires “an awareness of specific articulable facts, judged objectively, that would

lead a reasonable person to believe criminal activity occurred or was occurring.” Baca, 90 P.3d

at 522. “[A]n officer ‘need not rule out the possibility of innocent conduct’; he or she simply must

possess ‘some minimal level of objective justification’ for making the stop.” United States v.

Winder, 557 F.3d 1129, 1134 (10th Cir. 2009) (quoting United States v. Vercher, 358 F.3d 1257,

1261 (10th Cir. 2004)). Information “falling ‘considerably short’ of a preponderance standard”

will meet the standard for reasonable suspicion. Winder, 557 F.3d at 1134 (quoting United States v.

Arvizu, 534 U.S. 266, 274 (2002)).

        But if law enforcement officers lack authority to conduct a warrantless search, the remedy

is the exclusionary rule, which allows courts to exclude the unlawfully seized evidence in a

criminal prosecution. See United States v. Herrera, 444 F.3d 1238, 1248 (10th Cir. 2006). The

exclusionary rule is “harsh” and should only be invoked “when doing so furthers the purpose of

that rule, which is ‘designed to deter police misconduct.’” Id. at 1248–49. Therefore, courts utilize

the good-faith exception to the exclusionary rule, which is applied when officers act with

“objective good faith.” Id. at 1249. The good-faith exception is narrow and is used “ordinarily only

where an officer relies, in an objectively reasonable manner, on a mistake made by someone other

than the officer.” Id.


                                                  6
            Case 1:20-cr-00711-JAP Document 44 Filed 08/12/20 Page 7 of 11



                                           DISCUSSION

          Defendant argues that the evidence discovered during the search of his residence must be

suppressed because he was not on parole on the date of Officer Baca’s home visit, and thus he was

not subject to the conditions of parole that provided for the search of his residence. Doc. 38 at 7.

Alternatively, he argues, that even if he was on parole at the time of the search, the parole officers

lacked reasonable suspicion to conduct a warrantless search of his residence. Id. at 8. The Court

will address Defendant’s arguments in reverse order.

   1. Reasonable suspicion to search the residence

          Officer Baca’s search of Defendant’s residence was justified under the totality-of-the-

circumstances exception to the warrant requirement for parolees. While the totality-of-the-

circumstances exception allows for the search of a parolee’s residence on something less than

reasonable suspicion in certain situations, the exception is satisfied if the state law requirements for

a search of a parolee’s residence are met. Warren, 566 F.3d at 1216. New Mexico law requires that

a warrantless search in such circumstances be supported by reasonable suspicion. Baca, 90 P.3d

at 522.

          Officer Baca had reasonable suspicion that multiple parole violations were occurring in the

residence and thus had authority under New Mexico law to search Defendant’s residence. For one,

Officer Baca testified that she observed in plain view a baggie containing a white substance, which

she believed from her experience to be methamphetamine. That alone is a specific articulable fact

that would lead a reasonable person to believe a crime—and parole violation—had occurred or was

occurring. Moreover, Defendant confessed to Officer Baca that he had gotten high off

methamphetamines a few days prior. At that point, Office Baca had sufficient reasonable suspicion

of parole violations to justify the search of Defendant’s residence. See Baca, 90 P.3d at 522.


                                                   7
          Case 1:20-cr-00711-JAP Document 44 Filed 08/12/20 Page 8 of 11



       Because the search of Defendant’s residence was supported by reasonable suspicion, as

required by New Mexico law, the totality-of-the-circumstances justified the search. See Mathews,

928 F.3d at 976 (explaining that if a search of a parolee satisfies state law, the totality-of-the-

circumstances exception to the warrant requirement is likewise satisfied).

   2. Good faith exception

       The next question is whether Officer Baca’s presence at Defendant’s residence was

permissible at all—i.e., whether Defendant was on parole when Officer Baca conducted the home

visit on December 23, 2019. At the August 6, 2020, hearing, Officer Baca testified that on

December 23, 2019, Defendant was in fact no longer on parole. Hr’g Tr. at 37:12–14. She further

testified that on that date, there was no way she could have known or discovered that the New

Mexico Adult Parole Board would, months later, retroactively modify the expiration date of

Defendant’s parole to December 13, 2020. Id. at 39:11–14.

       Given that testimony and the retroactive effect of the New Mexico Parole Board’s

Certificate of Parole Discharge, the Court finds that as of December 23, 2020, Defendant was no

longer on parole. Nevertheless, the Court concludes that the good faith exception to the

exclusionary rule applies. The Court will deny Defendant’s Motion on that basis.

       Under the good faith exception to the exclusionary rule, improperly obtained evidence is

admissible when the executing officers “act with an objectively ‘reasonable good-faith belief’ that

their conduct is lawful or when their conduct involves only simple, ‘isolated’ negligence . . . .”

Davis v. United States, 564 U.S. 229, 238 (2011) (citations omitted) (quoting United States v.

Leon, 468 U.S. 897, 909 (1984) and Herring v. United States, 555 U.S. 135, 137 (2009)). The

rationale for the exclusionary rule “is to deter future Fourth Amendment violations.” Davis, 564

U.S. 229, 236 (2011). Thus, “[t]o trigger the exclusionary rule, police conduct must be sufficiently

deliberate that exclusion can meaningfully deter it, and sufficiently culpable that such deterrence
                                                 8
            Case 1:20-cr-00711-JAP Document 44 Filed 08/12/20 Page 9 of 11



is worth the price paid by the justice system.” Herring, 555 U.S. at 147. But when law a law

enforcement officer acts “in an objectively reasonable manner, on a mistake made by someone

other than the officer,” “there is no police illegality and thus nothing to deter.” United States v.

Loera, 923 F.3d 907, 925 (10th Cir.), cert. denied, 140 S. Ct. 417, 205 L. Ed. 2d 238 (2019)

(citation omitted).

        Defendant argues that the good faith exception is inapplicable here because Officer Baca

was unreasonable in her mistaken belief about the expiration date of Defendant’s parole. See

Doc. 41 at 3–6.8

        In the Court’s view, Defendant’s argument is foreclosed by Herring v. United States, 555

U.S. 135 (2009), and Arizona v. Evans, 514 U.S. 1 (1995). In Herring, the Supreme Court

addressed whether the good faith exception applied when an officer mistakenly relied on a warrant

that had earlier been recalled. 555 U.S. at 137. There, a clerk informed a law enforcement officer

that an arrest warrant had been issued. Id. That incorrect information lead to Herring’s arrest, which

further lead to the discovery of methamphetamines in Herring’s pocket and a pistol in his vehicle.

Id.9 The clerk’s mistake was later discovered. Id. at 138. Nevertheless, the Supreme Court held

that the good faith exception to the exclusionary rule applied. Id. at 144. In particular, the Court

explained, “the exclusionary rule serves to deter deliberate, reckless, or grossly negligent conduct,

or in some circumstances recurring or systemic negligence,” and that the error in that case did not

rise to that level. Id.

        Similarly, in Arizona v. Evans, 514 U.S. 1 (1995), the Supreme Court answered “whether

the exclusionary rule requires suppression of evidence seized incident to an arrest resulting from


8
  While Defendant characterizes the retroactive modification of his parole expiration date as a mistake, no evidence
was presented to the Court that Offender Management Services or the Parole Board made a mistake. Indeed, neither
party explained to the Court the curious nature of the retroactive Certificate of Parole Discharge.
9
  Herring, as a felon, could not possess a pistol. Herring, 555 U.S. at 137.
                                                          9
         Case 1:20-cr-00711-JAP Document 44 Filed 08/12/20 Page 10 of 11



an inaccurate computer record, regardless of whether police personnel or court personnel were

responsible for the record’s continued presence in the police computer.” Id. at 6. The Supreme

Court held that it did not. Id. at 14. Even though the warrant in Evans had been quashed, the

Supreme Court reasoned that the arresting officer had reasonably relied on the computerized

information showing an outstanding warrant. Id. at 15–16.

       From these cases, the following principles emerge: first, the absence of a warrant does not

necessarily preclude the application of the good faith exception, and second, reasonable reliance

on available information—whether mistaken or not—likewise does not necessarily preclude its

application. The important inquiry focuses on officer culpability and the deterrent effect of

excluding the challenged evidence. See Herring, 55 U.S. at 144.

       The Court concludes that Officer Baca reasonably relied on the information available to

her about Defendant’s parole expiration date, and because there is no evidence that she engaged

in intentionally unconstitutional behavior, there is no misconduct to deter by excluding the

evidence. As the Court has now repeatedly stressed, on December 23, 2019, Officer Baca could

not have known that the New Mexico Adult Parole Board would the following year retroactively

change Defendant’s parole expiration date. Hr’g Tr. at 39:11–14. And because “evidence should

be suppressed ‘only if it can be said that the law enforcement officer had knowledge, or may

properly be charged with knowledge, that the search was unconstitutional under the Fourth

Amendment,’” Illinois v. Krull, 480 U.S. 340, 348–49 (1987) (quoting United States v. Peltier,

422 U.S. 531, 542 (1975), the Court will not suppress the evidence here. The Court does not—and

cannot—expect state agents to be precognizant of decisions for which they are not responsible.




                                                10
       Case 1:20-cr-00711-JAP Document 44 Filed 08/12/20 Page 11 of 11



      IT IS THEREFORE ORDERED THAT Defendant’s MOTION TO SUPPRESS

EVIDENCE (Doc. 38) is DENIED.



                                    ________________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                     11
